The Circuit Judge decided that all the other facts stated by the debtor had been so fully denied by the affidavits of the attaching creditors, that there was no question left for his decision, except that whether the erection of the theater on the hull of the vessel, was any thing connected with “the building, repairing, fitting, furnishing or equipping, such vessel,” within the language of the statute.
The very various uses to which vessels might be, and have been, applied since the introduction of steam, deprives the question of every thing like a general rule, except this, that an attachment will lie for materials and labor furnished for the purpose of fitting the Vessel for the use for which she is intended.
And, in these cases, it therefore becomes material to inquire whether the vessel is intended for a passage boat, for freight, for towing, or for any other purpose contemplating her use as a vessel, to be moved from one place to another.
In this case, the vessel has her hull and machinery, and is so constructed that she can be, and it is intended she shall be, moved from port to port, for the purpose of transporting her theater and its properties. And the materials and labor, com*100prised in the creditors’ claim, were furnished to aid this very purpose.
Motion to discharge the attachment denied.